 1

 2

 3

 4

 5

 6

 7
                                                                           JS-6
 8

 9

10                      UNITED STATES DISTRICT COURT
11                FOR THE CENTRAL DISTRICT OF CALIFORNIA
12

13   FRANK OCEAN, an individual,       )     CASE NO. 2:18-cv-01383-SVW (MRW)
                                       )
14                      Plaintiff,     )     ORDER RE JOINT STIPULATION
                                       )     FOR     DISMISSAL     WITH
15                v.                   )     PREJUDICE
                                       )
16   OM’MAS KEITH p/k/a Om’Mas; THE )
     ANALOG GENIUS CORPORATION, a )
17   New York corporation; and DOES 1  )
     through 10, inclusive,            )
18                                     )     Complaint Filed:   April 20, 2018
                        Defendants.    )
19   _________________________________ )
                                       )
20   OM’MAS KEITH p/k/a Om’Mas, an     )
     individual; THE ANALOG GENIUS     )
21   CORPORATION, a New York           )
     corporation,                      )
22                                     )
                  Counter-Claimants,   )
23                                     )
                  v.                   )
24                                     )
     FRANK OCEAN, an individual,       )
25                                     )
                  Counter-Defendant.   )
26   _________________________________ )
27   ///
28   ///

                                           [PROPOSED] ORDER RE STIPULATION OF DISMISSAL
 1      Pursuant to the parties’ “Joint Stipulation for Dismissal of Action With Prejudice,” and
 2   good cause appearing therefore, IT IS HEREBY ORDERED that the above-referenced
 3   action be and is hereby dismissed in its entirety, with prejudice. Each party shall bear his or
 4   its own costs and attorneys’ fees.
 5

 6   IT IS SO ORDERED.
 7

 8           January 25, 2019
     DATED: _________________
                                                 ______________________________
 9                                                    Hon. Stephen V. Wilson
                                                  UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    2 [PROPOSED] ORDER RE STIPULATION OF DISMISSAL
